DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered. The RCE includes amendments to claims 1, 10, and 11. 
Claims 1-11 are pending.  
Specification
The amendments filed 12/10/2019, 6/18/2020, and 2/26/2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  A continuation application may not add any subject matter which would constitute new matter if submitted as an amendment to the parent application. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a light source that is permanently and positionally oriented/oriented or configured to source a light at least in a direction that is orthogonal to the longitudinal axis.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-10 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the light source as oriented to source a light at least in a direction that is orthogonal to the longitudinal axis. The parent application (14/715,138 & US 9,737,101) discloses the lighting unit as configured to output a light at least in a direction lateral to the longitudinal axis of the glove.  
Claim 10 is amended to recite a method comprising causing a user to operate a vehicle while wearing a glove having a back portion over which a housing extends, wherein the back portion having a longitudinal axis, where the housing has a mirror secured thereto, wherein the mirror presents a rear view when the vehicle is operated while the glove is worn, wherein the housing has a first strap and a second strap extending therefrom lateral to the longitudinal axis and causing the mirror to be adjusted on the housing such that the rear view is changed.  The bolded limitations are considered as new matter in that the none of the disclosed embodiments of Figures 1A,1B and Figures 2A,2B and the specification teach a housing having a mirror secured thereto, the housing having a first strap and a second strap extending therefrom lateral to the longitudinal axis and causing the mirror to be adjusted on the housing. The embodiments of Figures 1A,1B,2A,2B do not disclose a housing with a mirror secured thereto. The specification discloses the straps as secured to a mirror 12 and the embodiments of glove 100 do not include straps. There is no disclosure of the mirror as adjusted on the housing such that the rear view is changed. 

Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hale et al. (U.S. 8,038,310). The limitations of claim 1 and its dependents have an effective filing date of 8/14/17 in the limitations are not disclosed in the parent applications. Hale discloses the invention as claimed. Hale teaches a glove 20 comprising an outer shell including a back portion 22 having a longitudinal axis (glove inherently has a longitudinal axis) and a housing 32 directly coupled to the back portion (first fastening material- hook and loop 28- is secured to the glove’s back portion 22 and is coupled to the second fastening material-hook and loop 52- mounted to a bottom of housing 32), wherein the housing 32 houses a light source 48 (col.4, lines 39-42 discloses the light source mounted within housing 32), wherein the light source 48 is oriented to source a light at least in a direction that is orthogonal to the longitudinal axis- Hale teaches the housing 32 may be oriented to point in any of 360 degrees of rotation such that the light source directs illumination in a selected position with respect to the glove 20. The 360 degrees includes a portion that is orthogonal to the longitudinal axis. The housing is selectively detachable from the back portion via release of hook and loop fastening material. 
Claims 1, 8, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright ‘407 in view of Bushee (U.S. 9,013,100). The limitations of claim 1 and its dependents have an effective filing date of 8/14/17 in the limitations are not disclosed in the parent applications. Wright discloses the invention as claimed. Wright teaches a glove 405 comprising an outer shell (outer shell is shown but not labelled in Fig.4) including a back portion (Fig.4, par.23 discloses the lighting mechanism mounted to a part of glove 405 that is adapted to cover the back of a wearer’s hand) having a longitudinal axis (glove inherently has a longitudinal axis) and a housing coupled to the back portion (housing collectively defined by portions 105,110,115), wherein the housing houses a light source 120, the light source 120 is oriented to source a light at least in a direction that is orthogonal to the longitudinal axis. Paragraph 21 . 
Claims 2-4, 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright ‘407 in view of Bushee ‘100 as applied to claim 1 above, and further in view of Eisenbraun ‘212. Wright discloses the invention substantially as claimed. However, Wright doesn’t teach a mirror coupled to the housing, encased in a casing, and the mirror is positionally adjustable with respect to the housing and is selectively detachable from the housing and the mirror comprises a first section and second section, the first section more elevated from the housing than the second section. Eisenbraun teaches a . 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seuss (U.S. 2014/0226225) in view of Malone (U.S. 4,863,239). Seuss discloses the invention substantially as claimed. Seuss teaches a method comprising causing a user to operate a vehicle while wearing a glove 40 (par.30,Fig.12) having a back portion over which a housing 11 extends, wherein the back portion having a longitudinal axis, wherein the housing 11 has a mirror 10 secured thereto, wherein the mirror presents a rear view when the vehicle is operated while the glove is worn (par.30), wherein the housing 11 has a first strap 14a and a second strap 13b. Figure 12 appears to show the straps 14a,13b extending laterally from the housing relative to the longitudinal axis of the glove and the straps may also be positioned, loosened, and/or tightened such that it would have been obvious to orient the straps such that they are arranged in any number of lateral positions relative to the longitudinal axis of the glove with the mirror maintained in a triangulated area between the index finger, thumb and wrist of the hand. Paragraph 13 discloses that the user can maneuver their hand with the rear view mirror device in place to infinite positions needed for optimum rear viewing that best suits the wearer’s eyesight. Seuss’ structure allows for causing the mirror to be adjusted on the housing such that the view is changed. Seuss doesn’t teach the step of causing the mirror to be adjusted on the housing such that the rear view is changed. Malone teaches a wearer wearing a glove 1 with a mirror 2 on a back of the glove while . 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senter (U.S. 2004/0255361) in view of Richter (U.S. 2012/0069552). Senter discloses the invention substantially as claimed. Senter teaches a method comprising causing a user to operate a vehicle while wearing a glove 46 including a back portion (Fig.2), a housing 68, and a light source 60, wherein the housing 68 is coupled to the back portion (Fig.2), wherein the housing includes a sidewall (transparent plastic cover shown in Figure 2), the housing houses the light source and the light source is configured to source a light through the sidewall. Senter teaches that the glove illuminates individuals participating in outdoor activities and recognizes riding a bicycle as an outdoor activity (paragraphs 4 and 6). Senter doesn’t teach causing the glove to be raised while the user is operating the vehicle such that the light can be observed from behind the user. Richter teaches a glove 1 with a light source on a back portion thereof, the glove worn while riding a bicycle and Figure 7 shows various positions of the hand including a raised glove to indicate user’s intentions to traffic such that the light can be observed from behind the user (par.46). Therefore, it would have been obvious to perform the claimed method of causing a user to operate a vehicle while wearing a glove having the claimed structure and raising the glove while the user is operating the vehicle such that light can be observed from behind the user in that Senter teaches the glove structure and use in a bicycling context for illumination purposes and Richter teaches the raised . 
Response to Arguments
	Regarding Wright, applicant submits that Wright’s housing 105 is not directly coupled to the glove 405 because Wright’s reference numeral 105 is designated as the main housing rotatably mounted on a base 110, and as such, housing 105 is indirectly coupled to the glove 405 via base 110 of Wright.  Applicant also submits that the examiner’s interpretation of the housing as defined by 105,110 mischaracterizes Wright because Wright explicitly states and shows the housing 105 and base 110 to be separate and distinct elements. The examiner acknowledges that Wright designates 105 as the housing; however, the examiner disagrees with applicant’s conclusion that the examiner has mischaracterized Wright and submits that the examiner’s interpretation of “housing” in claim 1 is consistent with the scope of “housing” set forth in claim 1. Claim 1 recites “a housing directly coupled to the back portion, wherein the housing houses a light source”. There is no further claim language which limits the structure of the housing in the manner applicant suggests.  The newly added “directly coupled” language is addressed above in the claim rejections.
The rejection of claim 10 is revised as necessitated by the amendment to the claim, this claim effectively filed 8/14/2017. 
	For claim 11, applicant has amended the claim to change its scope such that the claim receives priority to the ‘758 application. 
Allowable Subject Matter
	Claim 5 is free of prior art; however, claim 5 depends from claim 1 which is currently rejected by prior art and under 35 USC 112,1st paragraph. 


Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732